

117 S1127 IS: Learning Excellence and Good Examples from New Developers Act of 2021
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1127IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Thune (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the National Oceanic and Atmospheric Administration to make certain operational models available to the public, and for other purposes.1.Short titleThis Act may be cited as the Learning Excellence and Good Examples from New Developers Act of 2021 or the LEGEND Act of 2021.2.DefinitionsIn this Act: (1)AdministrationThe term Administration means the National Oceanic and Atmospheric Administration.(2)AdministratorThe term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere and Administrator of the National Oceanic and Atmospheric Administration.(3)Earth Prediction Innovation CenterThe term Earth Prediction Innovation Center means the community global weather research modeling system described in paragraph (5)(E) of section 102(b) of the Weather Research Forecasting and Innovation Act of 2017 (15 U.S.C. 8512(b)), as redesignated by section 4(g). (4)ModelThe term model means any vetted numerical model and associated data assimilation of the Earth's system or its components— (A)developed, in whole or in part, by scientists and engineers employed by the Administration; or (B)otherwise developed using Federal funds. (5)Operational modelThe term operational model means any model that has an output used by the Administration for operational functions.(6)Suitable modelThe term suitable model means a model that meets the requirements described in paragraph (5)(E)(ii) of section 102(b) of the Weather Research Forecasting and Innovation Act of 2017 (15 U.S.C. 8512(b)), as redesignated by section 4(g), as determined by the Administrator.3.PurposesThe purposes of this Act are—(1)to support innovation in modeling by allowing interested stakeholders to have easy and complete access to the models used by the Administration, as the Administrator determines appropriate; and(2)to use vetted innovations arising from access described in paragraph (1) to improve modeling by the Administration.4.Plan and implementation of plan to make certain models and data available to the public(a)In generalThe Administrator shall develop and implement a plan to make available to the public the following: (1)Operational models developed by the Administration. (2)Models that are not operational models, including experimental and developmental models, as the Administrator determines appropriate. (3)Applicable information and documentation for models described in paragraphs (1) and (2).(4)Subject to section 7, all data owned by the Federal Government and data that the Administrator has the legal right to redistribute that are associated with models made available to the public pursuant to the plan and used in operational forecasting by the Administration, including—(A)relevant metadata;(B)data used for operational models used by the Administration as of the date of the enactment of this Act; and(C)a description of intended model outputs.(b)AccommodationsIn developing and implementing the plan under subsection (a), the Administrator may make such accommodations as the Administrator considers appropriate to ensure that the public release of any model, information, documentation, or data pursuant to the plan does not jeopardize—(1)national security;(2)intellectual property or redistribution rights, including under titles 17 and 35, United States Code; (3)any trade secret or commercial or financial information subject to section 552(b)(4) of title 5, United States Code; (4)any models or data that are otherwise restricted by contract or other written agreement; or(5)the mission of the Administration to protect lives and property.(c)PriorityIn developing and implementing the plan under subsection (a), the Administrator shall prioritize making available to the public the models described in subsection (a)(1).(d)Exclusion of certain modelsIn developing and implementing the plan under subsection (a), the Administrator may exclude models that the Administrator determines will be retired or superseded in fewer than 5 years after the date of the enactment of this Act.(e)PlatformsIn carrying out subsections (a) and (b), the Administrator may use government servers, contracts or agreements with a private vendor, or any other platform consistent with the purpose of this Act. (f)Support programThe Administrator shall plan for and establish a program to support infrastructure, including telecommunications and technology infrastructure of the Administration and the platforms described in subsection (e), relevant to making operational models and data available to the public pursuant to the plan under subsection (a). (g)Technical correctionSection 102(b) of the Weather Research Forecasting and Innovation Act of 2017 (15 U.S.C. 8512(b)) is amended by redesignating the second paragraph (4) (as added by section 4(a) of the National Integrated Drought Information System Reauthorization Act of 2018 (Public Law 115–423; 132 Stat. 5456)) as paragraph (5).5.Requirement to review models and leverage innovationsThe Administrator shall—(1)consistent with the mission of the Earth Prediction Innovation Center, periodically review innovations and improvements made by persons outside the Administration to the operational models made available to the public pursuant to the plan under section 4(a) in order to improve the accuracy and timeliness of forecasts of the Administration; and(2)if the Administrator identifies an innovation for a suitable model, develop and implement a plan to use the innovation to improve the model.6.Report on implementation(a)In generalNot later than 2 years after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report on the implementation of this Act that includes a description of—(1)the implementation of the plan required by section 4; (2)the process of the Administration under section 5—(A)for engaging with interested stakeholders to learn what innovations those stakeholders have found;(B)for reviewing those innovations; and(C)for operationalizing innovations to improve suitable models.(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate; and(2)the Committee on Science, Space, and Technology and the Committee on Appropriations of the House of Representatives.7.Protection of national security interests(a)In generalNotwithstanding any other provision of this Act, the Administrator, in consultation with the Secretary of Defense, as appropriate, may withhold any model or data if the Administrator determines doing so to be necessary to protect the national security interests of the United States.(b)Rule of constructionNothing in this Act shall be construed to supersede any other provision of law governing the protection of the national security interests of the United States.8.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this Act $2,000,000 for each of fiscal years 2022 through 2026.(b)Derivation of fundsFunds to carry out this section shall be derived from amounts authorized to be appropriated to the National Weather Service that are enacted after the date of the enactment of this Act.